Luke, J.
Mrs. M. C. Stahle, as administratrix, instituted in the city court of Macon two separate suits, one against C. R. Bush, and the other against W. E. Jones, and in each suit alleged that her intestate and 0. R. Bush and W. E. Jones each indorsed the promissory note of W. R. Roberts, payable to the W. T. Rawleigh Company, of Freeport, 111., and that, the note having long since matured and remaining unpaid, and Roberts, the principal, having been adjudicated a bankrupt and having received his discharge in bankruptcy from said debt, and the note being in the hands of an attorney for collection from the indorsers thereon, she as such 'administratrix paid it in order to avoid judgment being entered up against the estate of her intestate, and because of such payment she prayed judgment against each defendant for one third of the amount paid. The defendants in each case demurred to the petition generally and specially, and the demurrers were overruled. Upon the trial the note, with the transfer thereon to the plaintiff, was introduced in evidence; also the schedule in bankruptcy in the matter of Roberts, bankrupt, as well as the testimony of Roberts that the defendants, along with plaintiff’s intestate, had signed the note as indorsers for him. The defendants introduced no evidence. In each case the court directed a verdict against the defendant. The rulings upon the admissibility of evidence which are complained of in each bill of exceptions were not erroneous for any reason assigned. The verdict in each case was demanded, and in each ease the court properly directed the jury to find for the plaintiff.

Judgment in each case affirmed.


Broyles, G. J., and Bloodworth, J., concur.